Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Appoints Peter Korth as Chief Financial Officer TORONTO, Jan. 22 /CNW/ - Lorus Therapeutics Inc. (TSX: LOR; AMEX: LRP), a biopharmaceutical company dedicated in the research and development of pharmaceutical products and technologies for the management of cancer, announced today that it has strengthened its management team with the appointment of Mr. Peter Korth to the post of Chief Financial Officer (CFO). Mr. Korth has previously held senior financial and business development positions including CFO in several private and public companies including DRI Capital (formerly known as Drug Royalty Corp.), Clean Power Income Fund, TransAlta Corporation and Indal Limited where he has been responsible for capital and credit markets, transaction structuring, managing subsidiary reorganizations, risk management practices as well as international business development in Asia and Australia. "Mr. Korth brings significant expertise in corporate finance, investor relations, corporate governance and compliance to the management team at Lorus," said Dr. Aiping Young, Lorus' President and CEO. "We believe Lorus will benefit from Peter's track record in developing and bringing an exemplary combination of business judgment, professional skills and integrity." About Lorus Lorus is a biopharmaceutical company focused on the research and development of novel therapeutics in cancer. Lorus' goal is to capitalize on its research, preclinical, clinical and regulatory expertise by developing new drug candidates that can be used, either alone, or in combination with other drugs, to successfully manage cancer. Through its own discovery efforts and an acquisition and in-licensing program, Lorus is building a portfolio of promising anticancer drugs. Lorus has completed one Phase II and one Phase III clinical trial. Lorus Therapeutics Inc. is listed on the Toronto Stock Exchange under the symbol LOR, and on the American Stock Exchange under the symbol LRP. Forward looking statements This press release contains forward-looking statements within the meaning of Canadian and U.S. securities laws. Such statements include, but are not limited to, statements relating to: financings and corporate reorganizations, the establishment of corporate alliances, the Company's plans, objectives, expectations and intentions and other statements including words such as "continue", "expect", "intend", "will", "should", "would", "may", and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance, achievements or the transactions described in this press release to be materially different from any future results, performance, achievements or transactions described in this press release, if at all, that may be expressed or implied by such forward-looking statements, including, among others: the progress of negotiations; our ability to obtain regulatory, security holder and other approvals; our ability to obtain the capital required for research and operations; the inherent risks in early stage drug development including demonstrating efficacy; development time/cost and the regulatory approval process; the progress of our clinical trials; our ability to find and enter into agreements with potential partners; our ability to attract and retain key personnel; changing market conditions; and other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled "Risk Factors" in our filings with Canadian securities regulators and the United States Securities and Exchange Commission underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.
